        Case 4:20-cv-00308-SGC Document 1 Filed 03/06/20 Page 1 of 8                       FILED
                                                                                  2020 Mar-06 AM 11:47
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

JANICE LANDS                          )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )      CIVIL ACTION NUMBER:
                                      )      JURY TRIAL DEMANDED
BARFIELD HEALTH CARE,                 )
INC.;                                 )
                                      )
      Defendant.                      )


                                  COMPLAINT


      COMES NOW the Plaintiff, Janice Lands, by and through undersigned

counsel, and for her complaint against the Defendant states as follows:

                           PRELIMINARY STATEMENT

      This is an action for reinstatement, injunctive relief and damages caused by

Defendant’s violation of the Family and Medical Leave Act of 1993 (“FMLA”),

29 U.S.C. § 2615 et seq.

                           JURISDICTION AND VENUE

      This Court has jurisdiction over this matter pursuant to 29 U.S.C. § 2617

and 28 U.S.C. § 1331. The unlawful conduct described herein was committed in


                                   Page 1 of 8
           Case 4:20-cv-00308-SGC Document 1 Filed 03/06/20 Page 2 of 8




the State of Alabama in Marshall County. As such, venue is proper in this judicial

district pursuant to 28 U.S.C. §1391(b).

                         STATEMENT OF THE PARTIES

      1.      Plaintiff, Janice Lands, is over the age of nineteen (19) years and is a

              resident of the city of Section in Jackson County, Alabama.

      2.      Plaintiff is a person entitled to protection pursuant to the provisions

              of 29 U.S.C. § 2611(2)(A) to be treated as an “employee” within the

              meaning of FMLA.

      3.      Defendant Barfield Health Care, Inc. (“Barfield”) is a domestic

              corporation. Barfield does business and has at all pertinent times

              done business in this Judicial District. Barfield was the “employer”

              of Plaintiff within the meaning of 29 U.S.C. § 2611(4)(A) at all times

              relevant to the issues raised in this action.

                             STATEMENT OF FACTS

      4.      Plaintiff began working for Barfield approximately one year ago at its

              facility located in Fort Payne, Alabama.

      5.      Upon information and belief, at all relevant times, Barfield employed

              more than 50 people within 75 miles of its facility located in

              Guntersville, Alabama.

                                      Page 2 of 8
     Case 4:20-cv-00308-SGC Document 1 Filed 03/06/20 Page 3 of 8




6.      Plaintiff worked more than 1250 hours in the 12 months preceding

        her need for FMLA leave due to her medical condition. As such, she

        was eligible to apply for FMLA.

7.      On or about September 7, 2019, Plaintiff was diagnosed with having

        a right popliteal fossa Baker’s cyst by her physician, Dr.

8.      Dr. Ismail ordered Plaintiff to be off of her feet from September 8,

        2019 through September 16, 2019 due to her medical condition.

9.      Plaintiff requested medical leave pursuant to the FMLA.

10.     Plaintiff returned to work after September 16, 2019 and continued to

        work her normal position and normal hours.

11.     When Plaintiff returned, she was told by her employer, the Defendant,

        that she needed “certification” and was provided with forms to

        provide to her physician to be filled out relating to her medical

        condition.

12.     Plaintiff’s physician filled the forms out on September 25, 2019.

        Plaintiff returned to completed forms to the Defendant.

13.     The forms filled out by the Plaintiff’s physician contained the

        following:

        4.    Describe other relevant medical facts, if any, related to the

                               Page 3 of 8
  Case 4:20-cv-00308-SGC Document 1 Filed 03/06/20 Page 4 of 8




            condition for which the employee seeks leave (such medical
            facts may include symptoms, diagnosis, or any regimen of
            continuing treatment such as the use of specialized equipment):

      Plaintiff’s physician responded to #4 with the following:

      “Patient was unable to be on feet for long periods of time due to right
      popliteal Fossa Baker’s cyst. Patient will continue to need to be off
      feet until cyst is reduced in size.”

14.   On the forms Plaintiff’s physician indicated that Plaintiff needed to be

      off of work from September 8, 2019 through September 16, 2019 and

      indicated that Plaintiff was unable to perform any of her job functions

      due to the condition.

15.   Despite the fact that Plaintiff’s physician filled out the requested

      forms and provided information relating to Plaintiff’s symptoms,

      diagnosis and continuing treatments, on or about October 8, 2019,

      Defendant notified the Plaintiff that the forms were not complete and

      sufficient and requested only that Plaintiff provide “Specific and

      relevant medical facts related to condition (may include symptoms,

      diagnosis, or continuing treatments).” No other information was

      requested by Defendant.

16.   Plaintiff took the forms back to her physician who stated that the

      forms were complete and that there was no other information to

                              Page 4 of 8
  Case 4:20-cv-00308-SGC Document 1 Filed 03/06/20 Page 5 of 8




      provide.

17.   Plaintiff informed Defendant that her physician did not have

      additional information to provide. Defendant did not specify what

      information it needed but, rather, fired the Plaintiff on October 21,

      2019.

18.   Barfield pretextually terminated the Plaintiff based on her alleged

      accrual of absences.

19.   Barfield interfered with Plaintiff’s FMLA rights when it failed to

      specify what, if any, additional information it required to evaluate her

      request for FMLA leave, when it failed to reasonably consider the

      information Plaintiff’s physician provided to it on the forms it

      required and when it terminated her employment and/or refused to

      allow her to take FMLA leave as a result of her serious medical

      condition.

20.   Barfield pretextually terminated the Plaintiff as a direct result of

      exercising her rights provided under the FMLA.




                              Page 5 of 8
  Case 4:20-cv-00308-SGC Document 1 Filed 03/06/20 Page 6 of 8




                       CAUSES OF ACTION

                         COUNT ONE
                      FMLA RETALIATION

21.   Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

22.   Defendant intentionally and willfully retaliated against the Plaintiff

      when it terminated her after she exercised her rights under the FMLA.

23.   The reasons given by Defendant for terminating Plaintiff’s

      employment were pretextual.

24.   As a result of Defendant’s retaliation against the Plaintiff for

      exercising her rights under the FMLA, Plaintiff has been damaged,

      suffering loss of pay and benefits.

                   COUNT TWO
      INTERFERENCE IN VIOLATION OF THE FMLA

25.   Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

26.   With regard to the Plaintiff, Defendant interfered with, restrained,

      and/or denied the exercise of or attempted exercise of Plaintiff’s

      FMLA rights.

27.   Defendant wrongfully terminated Plaintiff and interfered with her

                              Page 6 of 8
     Case 4:20-cv-00308-SGC Document 1 Filed 03/06/20 Page 7 of 8




        FMLA rights.

28.     As a result of Defendant’s interference with Plaintiff’s rights under

        the FMLA, Plaintiff has been damaged, suffering loss of pay and

        benefits.

                        PRAYER FOR RELIEF

WHEREFORE, the Plaintiff respectfully prays for the following relief

after the trial of this matter:

A.      That this Court grant the Plaintiff a declaratory judgment that the

        practices complained of herein are in violation of the Family and

        Medical Leave Act of 1993;

B.      award the Plaintiff back pay, loss of employment benefits;

C.      award the Plaintiff front pay;

D.      award prejudgment interest, if applicable;

E.      award the Plaintiff compensatory and/or punitive damages;

F.      award the Plaintiff liquidated damages as allowed under the FMLA;

G.      award the Plaintiff her costs and expenses of litigation, including

        reasonable attorneys’ fees.




                                  Page 7 of 8
       Case 4:20-cv-00308-SGC Document 1 Filed 03/06/20 Page 8 of 8




         PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY




                                       /s/ W. Whitney Seals
                                       W. WHITNEY SEALS,
                                       Attorney for Plaintiff


OF COUNSEL:

COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Facsimile: (205) 323-3906
filings@cochrunseals.com

PLAINTIFF’S ADDRESS:
Janice Lands
1097 Main Street
Section, AL 35771


PLEASE SERVE THE DEFENDANT BY CERTIFIED MAIL, RETURN
    RECEIPT REQUESTED TO THE FOLLOWING ADDRESS:

BARFIELD HEALTH CARE, INC.
C/O Registered Agent
Mr. E. Brooks Barfield, Jr.
P.O. Box 157, Route 3
Grant, AL 35747




                               Page 8 of 8
